Exhibit 99.1 MIX TELEMATICS LIMITED (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY A DIRECTOR OF MIX TELEMATICS AND BY A DIRECTOR OF A MAJOR SUBSIDIARY OF MIX TELEMATICS Shareholders are advised of the following information relating to dealings in securities by a director of MiX Telematics and by a director of a major subsidiary of MiX Telematics: Name of director: Megan Pydigadu Transaction date: 29 February 2016 Class of securities: Ordinary shares Number of securities: 10 020 Price per security: R2.25 Total value: R22545.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Megan Pydigadu Transaction date: 2 March 2016 Class of securities: Ordinary shares Number of securities: 489 980 Price per security: R2.25 Total value: R1102455.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Catherine Lewis Name of subsidiary company: MiX Telematics International Proprietary Limited Transaction date: 1 March 2016 Class of securities: Ordinary shares Number of securities: 125 000 Price per security: R1.12 Total value: R140000.00 Nature of transaction: Off-market exercise of the share options under the MiX Telematics Group Executive Incentive Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 4 March 2016 Sponsor
